Grimes, J.,
concurring in the result:
I agree that the evidence supports the findings of the master. However, I would remand this case for consideration of the question whether laches or disproportionate harm as to benefit or a combination of the two should result in a denial of an injunction. Valhouli v. Coulouras, 101 N.H. 320, 142 A.2d 711 (1958); Johnson v. Shaw, 101 N.H. 182, 137 A.2d 399 (1957); New England Tel. & Tel. Co. v. Mitchell, 114 N.H. 478, 322 A.2d 613 (1974); Restatement of Property § 563, Comment c (1944).